DETAILED ACTION
Claims 1-22 are pending in the Instant Application.
Claims 1-3, 5-11, 13-22 are rejected (Non-Final Rejection). 
Claims 4 and 12 are objected to. 

Priority



The Instant Application, filed 08/23/2021, Claims Priority from Provisional Application 63/070,088, filed 08/25/2020, and thus has an effective date of 08/25/2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 17 recites “A graphical user interface…generated by a computing device,” which can be interpreted as software. The specification of the Instant Application describes the invention as being implemented as software (See specification ,page 24, lines 29-30), and a graphical interface is merely software run on a computer. Since the GUI is “generated by a computing device,” and does not include the “computing device,” then no hardware is present. Therefore, the claim is being interpreted as non-statutory software per se. Claims 18-22 are dependent on claim 17, do not cure the issue, and are rejected for the same rational and reasoning. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 7, 8, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Neal et al. (“Neal”), United States Patent No. 6,697,799.

As per claim 1, Neal discloses a system comprising: ‘
at least one computing device implementing at least one search platform ([Col 5, lines 21-30] wherein a client computer is described with a user interface with a search platform); 
a server computing device connected to each of the at least one computing device by a network ([Col 21] lines 10-21] wherein the servers recognized as the source content and databases in the prior art are connected with the client over a network); and a client computing device connected to the server computing device by the network ([Col 5, lines 21-30] wherein a client computer is described with a user interface and is connected over the network as described in [Col 21, lines 10-21]), the client computing device receiving search criteria from a user, and transmitting the search criteria to the server computing device via the network ([Col 17, lines 66-67]-[Col 18, lines 1-4] wherein a search string is received), the server computing device receiving the search criteria, and instructing the at least one search platform via the network to use the search criteria to perform multiple search operations on a collection of items ([Col 19, lines 4-14] wherein the user can select multiple search operations to perform on a collection of items), and provide results obtained from the multiple search operations to the server computing device via the network ([Col 11, lines 33-47] wherein results from each of the multiple search operations are provided), the results comprising a score assigned to each of the items by each of the multiple search operations ([Col 10, lines 52-67] and [Col 11, lines 33-47] wherein each result is scored, and the scores for each search operation are described, recognized as a view in the prior art), the server computing device determining, for each item of a first portion of the items, a composite score based on the score obtained from each of the multiple search operations for the item ([Col 11, lines 33-47] a composite score is determined based on multiple search operations recognized as the “consolidated confidence score”), the server computing device transmitting a graphical user interface ("GUI") to the client computing device for display thereby, the GUI displaying information related to the composite score determined for each item of at least a second portion of the first portion of the items ([Col 11, lines 18-20] wherein the confidence score is returned to the user interface if it is high, since only the high scores are returned, the results that have the high scores can be considered the second portion).  
As per claim 2, Neal discloses the system of claim 1, wherein the GUI displays the information ranked by the composite score determined for each item of the second portion ([Col 13, lines 42-57] wherein the results are ranked by the composite score, recognized as the “consolidated confidence score” in the prior art).   

As per claim 7, Neal discloses the system of claim 1, wherein the multiple search operations comprise an exact search, a fuzzy search, a stemming search, a conceptual search, and a cognitive search  ([Col 19, lines 3-14] wherein an exact match, fuzzy search and stem search are described, BugsEye™ is a conceptual search, and [Col 6, lines 53-60] wherein adding synonyms allows for a cognitive search).  

As per claim 8, Neal discloses the system of claim 1, wherein for each item of the first portion of the items, the server computing device determines the composite score by adding the score obtained from each of the multiple search operations for the item ([Col 11, lines 33-47] a composite score is based on the combining (adding) of scores recognized as the “consolidated confidence score”).  

As per claim 10, Neal discloses a method comprising: 
obtaining results from multiple document identifying operations for a plurality of documents, the results comprising a score assigned to each of the plurality of documents by each of the multiple document identifying operations([Col 11, lines 33-47] wherein results from each of multiple search operations are obtained); assigning a composite score to each document of a first portion of the plurality of documents based at least in part on the score assigned to the document by each of the multiple document identifying operations ([Col 11, lines 33-47] a composite score is determined based on multiple search operations recognized as the “consolidated confidence score”); and generating a graphical user interface ("GUI") displaying information based on the composite score assigned to each document of at least a second portion of the first portion ([Col 11, lines 18-20] wherein the confidence score is returned to the user interface if it is high, since only the high scores are returned, the results that have the high scores can be considered the second portion).  
  
As per claim 14, Neal discloses the method of claim 10, further comprising: ranking the information by the composite score determined for each document of the second portion ([Col 13, lines 42-57] wherein the results are ranked by the composite score, recognized as the “consolidated confidence score” in the prior art).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 6, 9, 11, 13, 17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Neal in view of Wittmer et al (“Wittmer”), United States Patent Application Publication No. 2012/0221553. 

As per claim 3, Neal discloses the system of claim 1. Neal further teaches displaying information related to the composite score determined for each item of a portion of the items ([Col 11, lines 18-20] wherein the confidence score is returned to the user interface for reach result),  but does not disclose wherein the GUI is a first GUI, the information is first information, the server computing device transmits a second GUI to the client computing device for display thereby, 36the second GUI displays second information related to a first portion of the results, the client computing device receives a user selection of a second portion of the results via the second GUI displayed by the client computing device, and forwards one or more identifications of the second portion of the results to the server computing device, the server computing device selects a particular item for inclusion in a third portion of the items when the particular item has at least one result in the second portion of the results, and the server computing device transmits a third GUI to the client computing device for display thereby, the third GUI displaying third information related to the composite score determined for each item of the third portion of the items.  However, Wittmer teaches wherein the GUI is a first GUI, the information is first information, the server computing device transmits a second GUI to the client computing device for display thereby, 36the second GUI displays second information related to a first portion of the results ([Fig. 4] and [0045] each circle represents results from a particular query (recognized as a document identifying operation), wherein multiple circles and multiple queries are shown), the client computing device receives a user selection of a second portion of the results via the second GUI displayed by the client computing device ([0051] wherein the user can select a subset, recognized as a segment in the prior art, of the visualization), and forwards one or more identifications of the second portion of the results to the server computing device ([0051] wherein the server receives the requested segment, and forwards the identification of that segment to the server), the server computing device selects a particular item for inclusion in a third portion of the items when the particular item has at least one result in the second portion of the results ([0051] wherein region 133 is the third portion, and the results from that segment updates a result presentation region 133), and the server computing device transmits a third GUI to the client computing device for display thereby ([Fig. 4]).  
Wittmer describes the third GUI providing results, but does not expressly describe providing a composite score with the results. One could use the results from Wittmer with the display of the composite score in Neal to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of combining search results and scores from multiple search methods in Neal with the different graphic interfaces in Wittmer in order to more easily to understand the relevance of the results.

As per claim 5, note the rejection of claim 3 where Neal and Wittmer are combined. The combination teaches the system of claim 3. Wittmer further teaches wherein the third GUI comprises a list of the third portion of the items ([0051] wherein the result presentation region 133 lists result items).  

As per claim 6, note the rejection of claim 3 where Neal and Wittmer are combined. The combination teaches the system of claim 5. Neal further discloses wherein the list of the third portion of the items is ranked by the composite score determined for each item of the third portion ([Col 12, lines 53-65] wherein the results are ranked by composite score, recognized as the “consolidated confidence score”).  

As per claim 9, Neal discloses the system of claim 1, but does not disclose 37at least one review computing device, the client computing device receiving a user selection of a selected portion of the collection of items and forwarding one or more identifications of the selected portion to the server computing device, the server computing device forwarding information related to the selected portion of the collection of items to the at least one review computing device for review by one or more operators thereof. However, Wittmer teaches at least one review computing device ([Fig. 4] and [0045] wherein the visualization is the reviewing device), the client computing device receiving a user selection of a selected portion of the collection of items ([0051] wherein the user can select a subset, recognized as a segment in the prior art, of the visualization) and forwarding one or more identifications of the selected portion to the server computing device, the server computing device forwarding information related to the selected portion of the collection of items to the at least one review computing device for review by one or more operators thereof ([0051] wherein the results from that segment updates a result presentation region 133). 
Both Neal and Wittmer provide results from multiple search operations. One could use the search results from Neal with the visualization to manipulate what results are shown in Wittmer to teach the claimed invention. It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to combine the method of scoring documents returned from multiple searches in Neal with the visualization of results in Wittmer in order to more easily to understand the relevance of the results. 

As per claim 11, claim 11 is the method that is performed by the system of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 13, Neal discloses the method of claim 10,but does not disclose filtering one or more document from the second portion of the plurality of documents; and updating the GUI to remove a portion of the information that is related to the one or more document. However, Wittmer teaches filtering one or more document from the second portion of the plurality of documents; and updating the GUI to remove a portion of the information that is related to the one or more document ([0051] wherein a user can filter one or more documents, but deselecting segments from the different search queries, wherein the result list 133 is updated based on the deselection). 
Both Neal and Wittmer provide results from multiple search operations. One could use the visualization to manipulate what results are shown in Wittmer with the results in Neal to teach the claimed invention. It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to combine the method of scoring documents returned from multiple searches in Neal with the visualization of results in Wittmer in order to more easily to understand the relevance of the results. 

As per claim 17, Neal discloses a graphical user interface ("GUI") generated by a computing device, the GUI comprising: 
a first portion displaying first information based on a composite score assigned to each document of a first portion of a plurality of documents([Col 11, lines 18-20] wherein the confidence score and category are returned to the user interface if it is high, since only the high scores are returned); the composite score being calculated 39for each document of the plurality of documents based on those of the results obtained for the document ([Col 11, lines 33-47] a composite score is determined based on multiple search operations recognized as the “consolidated confidence score”), but does not disclose a second portion displaying a visualization of results obtained from multiple document identifying operations performed with respect to the plurality of documents, one or more sub-portions of the second portion being selectable to select a subset of the plurality of documents, selecting the subset updating the first portion to display second information related to the subset. However, Wittmer teaches a second portion displaying a visualization of results obtained from multiple document identifying operations performed with respect to the plurality of documents ([Fig. 4] and [0045] each circle represents results from a particular query (recognized as a document identifying operation), wherein multiple circles and multiple queries are shown), one or more sub-portions of the second portion being selectable to select a subset of the plurality of documents ([0051] wherein the user can select a subset, recognized as a segment in the prior art, of the visualization), selecting the subset updating the first portion to display second information related to the subset ([0051] wherein the results from that segment updates a result presentation region 133). 
Both Neal and Wittmer provide results from multiple search operations. One could use the composite scores from Neal with the visualization to manipulate what results are shown in Wittmer to teach the claimed invention. It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to combine the method of scoring documents returned from multiple searches in Neal with the visualization of results in Wittmer in order to more easily to understand the relevance of the results. 

As per claim 20, note the rejection of claim 17 where Neal and Wittmer are combined. The combination teaches the GUI of claim 17. Wittmer further teaches a third portion displaying a total number of the results obtained by each of the multiple document identifying operations ([Fig. 4] wherein the total number of results obtained for each document identifying operation (recognized as search query in [0045]) are shown for each of the queries).  

As per claim 22, note the rejection of claim 17 where Neal and Wittmer are combined. The combination teaches the GUI of claim 17. Wittmer further teaches at least a third portion displaying a plurality of inputs that receive user input used to configure the multiple document identifying operations ([0051] wherein the user can select a plurality of inputs, recognized as the different segments of the visualization, which is used to configure which of the search queries are displayed).


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Neal in view of Sirotkovic et al. (“Sirotkovic”), United States Patent Application Publication No. 2019/0188295.

As per claim 15, Neal discloses the method of claim 10, but does not disclose dividing the plurality of documents into a plurality of groups each corresponding to a different classification; and statistically validating the plurality of groups. However, Sirotkovic teaches dividing the plurality of documents into a plurality of groups each corresponding to a different classification ([0023] wherein the results are grouped as relevant or irrelevant); and statistically validating the plurality of groups ([0023] wherein validation data sets are described).
Both Neal and Sirotkovic describe providing results. One could use the grouping and validating from Sirotkovic with the results from Neal to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the methods combining results from multiple identifying operations in Neal with the grouping and validating results in Sirotkovic in order to take user feedback into consideration with results. 

As per claim 16, note the rejection of claim 15 where Neal and Sirotkovic are combined. The combination teaches the method of claim 15. Sirotkovic further teaches wherein the plurality of groups comprises a relevant group and an irrelevant group ([0023] wherein the results are grouped as relevant or irrelevant).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Neal in view of Wittmer in view of Lee et al. (“Lee”), United States Patent Application Publication No. 2012/0278244.

As per claim 21, note the rejection of claim 17 where Neal and Wittmer are combined. The combination teaches the GUI of claim 17, but does not disclose a third portion displaying the results on a timeline.  However, Lee teaches a third portion displaying the results on a timeline ([0129]).
Both Wittmer and Lee describe visualizing search results. One could use the timeline from Lee with the results from Wittmer based on a time associated with the document to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining search results from multiple search strategies in a visualization in Neal and Wittmer with the timeline in Lee in order to analyze the results in terms of chronological order.  

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 10 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4, 12 and 18 describe a “Sankey Chart” for the results of the search. The “Sankey Chart” in addition to the limitations in any intervening claims and the independent claims are neither obvious nor anticipated by the prior art on record. Therefore, allowable subject matter has been indicated. Claim 19 is at least allowable based on its dependency on a claim with allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168